It is clear to us, in view of the expressions used by the Supreme Court in opinion granting certiorari in this case, that errors, if any there were in rulings other than those treated in our original opinion, would not be allowed to serve as a basis for the reversal of the judgment of conviction. So we do not discuss them. We content ourselves with merely observing that in no such ruling was there error of a more prejudicial nature than that we thought infected the ruling allowing the witness, the auditor, Baylor, to testify as to the requirement of the city ordinances of the city of Florence, without, at least, accounting for the failure to produce the said ordinances. This ruling is now seen to be innocuous. Code 1923, § 7318.
So, upon the authority of the said opinion by the Supreme Court on certiorari, the judgment of conviction stands affirmed.
Affirmed.